DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a thermal inkjet printhead having a resistor is to heat the printer fluid to eject printer fluid droplets from the printhead; and a piezo-electric inkjet printhead having a resistor to actuate an actuator to eject printer fluid droplets from the printhead must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show (1) a thermal inkjet printhead having a resistor is to heat the printer fluid to eject printer fluid droplets from the printhead; and (2) a piezo-electric inkjet printhead having a resistor to actuate an actuator to eject printer fluid droplets from the printhead as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: (1) a thermal inkjet printhead having a resistor is to heat the printer fluid to eject printer fluid droplets from the printhead; and (2) a piezo-electric inkjet printhead having a resistor to actuate an actuator to eject printer fluid droplets from the printhead.
Claims 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: (1) a thermal inkjet printhead having a resistor is to heat the printer fluid to eject printer fluid droplets from the printhead; and (2) a piezo-electric inkjet printhead having a resistor to actuate an actuator to eject printer fluid droplets from the printhead.




Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1- 9 & 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runge Wolfram (EP 0436047).  
Runge Wolfram discloses the following claimed limitations:
	* Re clm 1, a printhead/fluid jet recording head/33 (col 1, lines 1-3, 10-25);
* a main printer fluid line/16, fluid communication between 12 and 16 through opening inlet port 19/ (figs 1-3);
* a firing chamber/12/ in fluid communication with the main printer fluid line to receive printer fluid from the main printer fluid line (col 3, lines 55-58; figs 1-3); 
* a resistor/10/ positioned in the firing chamber12/, the resistor to receive an electronic current to cause the resistor to heat up and eject printer fluid droplets from the printhead (col 1, line 10-25, figs 1-3 & 9); and
* a photolithographically fabricated (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) check valve/14, 13/ positioned in the firing chamber/12/, wherein the check valve/14, 13/ is openable to allow filling of the firing chamber/12/ with printer fluid and closeable to at least partially seal the main printer fluid line/16/ from printer fluid blowback caused by the resistor/10/ (col 4, lines 26-34, figs 1-3, & 9).

* Re clm 2, wherein the check valve/14, 13 & 130/ includes a check valve element/13/ in the form of a cylindrical valve/13, cylindrical catch body, disk/ that is slidable within the firing chamber/12/ (col 1, line 1-col 8, line 34, figs 1-3 & 6).

* Re clm 3, wherein the check valve/14, 13/ includes a check valve element/14,13/ in the form of a head portion/13/ and a spring portion/bendable body/ (col 1, ln 1-col 8, ln 34see fig 6);
* wherein the head portion is to at least partially seal the main printer fluid line and the spring portion is to bias the head portion to fully open a fluid path between the main printer fluid line and the firing chamber (col 1, line 1-col 8, line 34, figs 1-3 & 6).

* Re clm 4, wherein the check valve includes a check valve element/14,13/ in the form of a head portion and a spring portion/bendable portion/ (col 1, line 1-col 8, line 34, figs 1-3 & 6);
* wherein the head portion is to at least partially seal the main printer fluid line and the spring portion is to bias the head portion to at least partially close a fluid path between the main printer fluid line and the firing chamber (col 1, line 1-col 8, line 34, col 6, line 21-col 7, line 2, figs 1 -3 & 6).

* Re clm 5, wherein the head portion and the spring portion are a single piece of photolithographically fabricated material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) (figs 1-3 & 6).

* Re clm 6, wherein the photolithographically fabricated material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) comprises a photo imageable material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim).

* Re clm 7, wherein the photo imageable material comprises SU8 (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim).

* Re clm 8, wherein the printhead includes:  a first photolithographically fabricated (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) gap between a bottom surface of a movable check valve element and the firing chamber, chamber (col 1, line 1-col 8, line 34, col 6, line 21-col 7, line 2, figs 1- 3);
	* a second photolithographically fabricated (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) gap between a top surface of the check valve element and the firing chamber, and (col 1, line 1-col 8, line 34, figs 1-3);
	* a third photolithographically fabricated (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) gap between a peripheral surface of the check valve element and the firing chamber (col 1, line 1-col 8, line 34, figs 1-3 & 6).

* Re clm 9, wherein the printhead is a thermal inkjet printhead and the resistor is to heat the printer fluid to eject printer fluid droplets from the printhead (Bubble jet principals includes having a resistor to eject printer fluid droplets from the printhead ((col 1, lines 1-25, figs 1-9).  It is known it the art that Bubble jet and thermal inkjet printers both use heaters to eject ink.)

* Re clm 11, wherein the check valve is to only partially seal the main printer fluid line by allowing some printer fluid to enter the main printer fluid line from the firing chamber (col 1, line 1-col 8, line 34, col 6, line 21-col 7, line 2, figs 1- 3).

* Re clm 12, wherein the photolithographically fabricated (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) check valve comprises a check valve head portion formed from a photo imageable material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) (figs 1-3 & 6).

* Re clm 13, wherein the photo imageable material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) of the check valve head portion comprises SU8 (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim).

* Re clm 14, a printhead (col 1, line 1-25, figs 1-9);
* a printer fluid nozzle/15/ (figs 2-9);
* a printer fluid firing chamber/12/ in fluid communication with the nozzle/15/ (figs 2-9);
* a resistor/10/ positioned in the firing chamber/12/, the resistor to receive an electronic current to cause the resistor to heat up and eject printer fluid droplets from the printhead through the nozzle/15/(col 1, line 10-25, figs 1-3 & 9);
	* a photolithographically fabricated (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) check valve element positioned in the firing chamber, wherein the check valve element is movable within the firing chamber to reduce printer fluid blowback caused by the resistor (col 1, line 1-col 8, line 34, col 6, line 21-col 7, line 2, figs 1- 3).

* Re clm 15, wherein the check valve is to provide acoustic damping during drop ejection/damping of acoustic waves is the equivalent to damping pressure/shock waves/ (col 1, line 1-col 8, line 34, figs 1-3 & 6).

* Re clm 16, wherein the check valve element/14, disc/ comprises a head portion and a spring portion, wherein the head portion and the spring portion/bendable portion/ are a single piece of photolithographically fabricated material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) (figs 1-3, 6).

* Re clm 17, wherein the photolithographically fabricated material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) comprises a photo imageable material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim).

* Re clm 18, wherein the photo imageable material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) comprises SU8/ (method of making/fabrication of is not a limiting factor in a product/apparatus claim).

* Re clm 19, wherein photolithographically fabricated (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) check valve element comprises a head portion formed from a photo imageable material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) (figs 1-3 & 6).
* Re clm 20, a work in process printhead (figs 1-9)
* a printer fluid nozzle/15/ (col 1, line 10-25, figs 1-3 & 6).
	* a printer fluid firing chamber/12/ in fluid communication with the nozzle/15/ (col 1, line 10-25, figs 1-3 & 6).
	* a resistor/10/ positioned in the firing chamber/12/, the resistor to receive an electronic current to cause the resistor to heat up and eject printer fluid droplets from the printhead through the nozzle (col 1, line 10-25, figs 1-3 & 9); and
* a photolithographically fabricated (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) check valve element formed from a photo imageable material (method of making/fabrication of/ is not a limiting factor in a product/apparatus claim) and positioned in the firing chamber/12/, the check valve element/14/ being affixed to the firing chamber so as to be immovable relative to the chamber, wherein the check valve element is releasable from the firing chamber such that the check valve element is no longer immovable relative to the firing chamber to be movable within the firing chamber to reduce printer fluid blowback caused by the resistor (col 1, line 1-col 8, line 34, figs 1-3 & 6).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Runge Wolfram (EP 0436047) in view of Shin et al. (US 2004/0017441).
Runge Wolfram disclose the following:
* Bubble jet principal that includes having a resistor to eject printer fluid droplets from the printhead (col 1, line 1-25, figs 1-9, figs 1-9).
Runge Wolfram does not disclose the following:
* Re clm 9, wherein the printhead is a thermal inkjet printhead and the resistor is to heat the printer fluid to eject printer fluid droplets from the printhead (para 0006).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the printhead is a piezo-electric inkjet printhead and the resistor is to actuate an actuator to eject printer fluid droplets from the printhead, taught by Shin et al. into Runge Wolfram for the purpose of utilizing alternate printhead elements or liquid ejection heads to eject ink droplets providing printers having low noise.  
10.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Runge Wolfram (EP 0436047) in view of Mizukami (US 2016/0263892).  
Runge Wolfram disclose the following:
* Bubble jet principal that includes having a resistor to eject printer fluid droplets from the printhead (col 1, line 1-25, figs 1-9, figs 1-9).
Runge Wolfram does not disclose the following:
* Re clm 10 wherein the printhead is a piezo-electric inkjet printhead and the resistor is to actuate an actuator to eject printer fluid droplets from the printhead.
Bush et al. disclose the following:
* Re clm 10 wherein the printhead is a piezo-electric inkjet printhead and the resistor is to actuate an actuator to eject printer fluid droplets from the printhead (paras 0005-0006 & 0135).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to utilize wherein the printhead is a piezo-electric inkjet printhead and the resistor is to actuate an actuator to eject printer fluid droplets from the printhead, taught by Bush et al. into Runge Wolfram for the purpose of utilizing alternate elements or liquid ejection heads to eject ink droplets.  
Communication With The USPTO
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853